REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5, 7-9,11, 13 and 15-17 are allowed.
Claims 1, 9 and 17 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the enabling, by the UPF the one or more functionalities associated with the particular profile during the session between the UPF and the SMF;
transmitting, by the UPF, an acknowledgement message to the SMF for 
acknowledging that the UPF has enabled the functionality during the session 
between said UPF and the SMF; and the session is a Packet Forwarding Control Protocol, PFCP, session.
It is noted that the closest prior art DAO et al. (US 20180199398, Jul. 12, 2018) shows if the UE provided session ID is included in the attach request, the AN perform admission control for the requested POU session according to the QoS profile. If the POU session is accepted, the AN establish a ORB according to the QoS profile.
It is noted that the closest prior art, Bharatia (US 20180199243, Jul. 12, 2018) shows the SMF controls user-plane packet forwarding by providing traffic handling instructions to the UPF, the traffic handling instructions include packet detection information; and forwarding target and operation information.
However, DAO et al. and Bharatia fails to disclose or render obvious the above underlined limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464